Citation Nr: 1135163	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-07 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension secondary to service-connected disability.

2.  Entitlement to service connection for right foot disability.

3.  Entitlement to service connection for disability of the right toes, 2 through 5.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 19, 2009, and a rating in excess of 70 percent for PTSD from February 19, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to April 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran delivered sworn testimony via a video conference hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of that hearing is of record.  The Veteran also provided testimony at August 2009 and June 2010 RO hearings.

The reopened claim of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2002 rating decision denied service connection for hypertension and the Veteran did not appeal the decision.

2.  Evidence received subsequent to the July 2002 rating decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for hypertension.

3.  A chronic right foot disability was not shown in service and there has been no demonstration by competent medical, or competent and credible lay, evidence that any right foot disability is related to the Veteran's active service or to service-connected right great toe disability.

4.  A disability of the right toes, 2 through 5, was not shown in service and there has been no demonstration by competent medical, or competent and credible lay, evidence that any right toes disability, 2 through 5, is related to the Veteran's active service or to service-connected right great toe disability.

5.  At his March 2011 Board hearing, prior to the promulgation of a decision in the appeal of the PTSD issue, the Veteran withdrew the appeal of the rating issue pertaining to PTSD.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  Evidence received since the July 2002 rating decision is new and material, and the Veteran's claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A right foot disability was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).

4.  A disability of the right toes, 2 through 5, was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).

5.  The criteria for withdrawal of a substantive appeal by the Veteran have been met for the issue of entitlement to a rating in excess of 30 percent for PTSD prior to February 19, 2009, and a rating in excess of 70 percent for PTSD from February 19, 2009.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

Generally, a final VA rating decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2002).

However, under 38 U.S.C.A. § 5108 (West 2002), "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

A July 2002 RO decision denied the Veteran's request of service connection for hypertension secondary to service-connected disability (diabetes mellitus).  Following notice to the Veteran, with appellate rights, in August 2002, no appeal was taken from that determination.  As such, the July 2002 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  As noted previously, a claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In August 2008, the Veteran requested that his hypertension claim be reopened.  That request forms the basis of the issue on appeal.

The July 2002 RO decision essentially denied the Veteran's hypertension claim on the basis that the Veteran's hypertension had preceded his service-connected diabetes mellitus.  The evidence added to the claims file subsequent to the July 2002 RO decision includes an October 2009 VA heart examination suggesting that the Veteran's diabetes had aggravated the Veteran's hypertension.  Further, the Board notes that during the course of this appeal the Veteran has been granted (in a November 2010 rating decision) service connection for coronary artery disease.  The Board observes that the Veteran has contended that his hypertension is related to his now service-connected coronary artery disease.

The Board finds that the October 2009 VA examiner's comments and the November 2010 RO grant of service connection for coronary artery disease pertain to unestablished facts necessary to substantiate the claim, and that they raise a reasonable possibility of substantiating the claim.  Hence, the additional evidence, when considered in conjunction with the record as a whole, is both new and material, and requires that the hypertension claim be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim will be addressed further in the remand section following the decision.


II.  Right Foot Disability and Disability of the Right Toes, 2 through 5.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in December 2007 and January 2008 the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the appellant to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the December 2007 letter, the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was completed prior to the initial AOJ adjudication of the claim, such notice was compliant with Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  In October 2009 the Veteran underwent a VA examination that addressed the medical matters presented by his appeal involving the right foot and toes.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion from the October 2009 VA examiner is adequate for deciding the claims.  The October 2009 VA examiner elicited information concerning the Veteran's military service and considered the pertinent evidence of record, including the Veteran's service treatment records.  Supporting rationale was provided for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for right foot and right toes disability has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment records, including the April 1969 service separation examination, contain no complaints or diagnoses of right foot or right toe (2 through 5) disability.  While a fracture of the right great toe was noted on the April 1969 corresponding report of medical history, the Veteran specifically denied foot trouble on that report.

At a June 1969 VA orthopedic examination the Veteran indicated that he had fractured his right great toe during service, but made no mention of any problems involving his other right foot toes, either during service or thereafter.

A December 1969 RO decision granted the Veteran service connection for a right great toe fracture.  Thus, this disability is not considered part of the Veteran's present claims because the benefit sought has already been granted.

At an October 2009 VA examination of the feet the Veteran indicated that his two toes adjacent to his great toe had been injured during service at the time that he suffered the right great toe fracture.  The Veteran complained of right foot pain and indicated that he was developing hammertoes over his right foot toes.  X-rays revealed a hammertoe of the second toe.  The examiner noted that the Veteran had developed a bunion deformity of the great toes that had resulted in a fixed hammertoes deformity of the second toe and a soft hammertoe deformity of the third toe.  The examiner stated that trauma had not been the source of the Veteran's bunion development and hammertoes deformities.  

At his March 2011 Board hearing, the Veteran indicated that some artillery shells had landed on his right foot during service.  In particular, the Veteran testified that the shells had "toppled over and unto my right foot" and "right across my toes."  He essentially indicated that he had received no treatment at that time for his foot, including his right big toe.  The Veteran stated that following the injury his other toes had "just slowly started to curl."  

As noted, no (other than right great toe deformity) right foot or right toe disability was noted in the Veteran's service medical records, and no health professional, VA or private, has related any right foot or right toe disability to his period of active service or to his service-connected right great toe disability.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he had first hand knowledge (i.e., experiencing foot and toe pain during or after service).  Barr, 21 Vet. App. at 303; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With regard to the right foot and right toe(s) disability on appeal, the Board finds that the Veteran's statements as to continuity of symptomatology since service are less than credible (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board again observes that the Veteran's service treatment records contain no complaints related to the right foot or right toes, and the Veteran specifically denied right foot problems at his time of separation from service.  Further, the Veteran did not complain of problems other than that of the right great toe at the October 1969 VA examination conducted shortly following service which is inconsistent with a contention of experiencing problems continually since military service.

The Board observes that the Veteran, as a layperson, is generally not deemed competent to opine on a matter that requires medical knowledge, such as the complex medical question of whether a current foot or toe disability is currently present or a determination of etiology to an injury many years prior.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, service connection for right foot and right toe disability (other than the great toe) is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the Veteran's service connection claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing (or on the record at a hearing) at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  At his March 2011 Board hearing, the Veteran indicated a desire to withdraw the appeal of the rating issue pertaining to PTSD.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to a rating in excess of 30 percent for PTSD prior to February 19, 2009, and a rating in excess of 70 percent for PTSD from February 19, 2009, and it therefore must be dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.  To that extent only, the appeal as to the hypertension issue is allowed.

Service connection for right foot disability is denied.

Service connection for disability of the right toes, 2 through 5, is denied.

The appeal of the issue of entitlement to a rating in excess of 30 percent for PTSD prior to February 19, 2009, and a rating in excess of 70 percent for PTSD from February 19, 2009, is dismissed.


REMAND

While the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, whether the Veteran has hypertension that is related to service-connected disability is a medical question and requires medical expertise.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  That is, whether the Veteran has hypertension that was caused, or has been made chronically worse, by service-connected diabetes mellitus or coronary artery disease.  See 38 C.F.R. § 3.310.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in connection with his hypertension claim.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should provide an opinion, based on a thorough review of the evidence of record, as to the medical probabilities that the Veteran has hypertension that was caused or has been made chronically worse by service-connected disability (including diabetes mellitus or coronary artery disease).  If the examiner finds a service-connected disability has an effect on his hypertension, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any hypertension.  If a baseline is established, the examiner should comment on how much the hypertension has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  See 38 C.F.R. § 3.310(b).  The examiner must provide the complete rationale for the conclusions reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.

After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

2.  After undertaking any other development deemed appropriate, adjudicate the claim of service connection for hypertension on the merits.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


